Name: Decision No 1/96 of the EC-San Marino Cooperation Committee of 20 June 1996 amending Decision No 1/93 adopting the procedures for making available to the San Marino Exchequer the import duties collected by the Community on behalf of the Republic of San Marino
 Type: Decision
 Subject Matter: tariff policy;  trade;  Europe
 Date Published: 1996-07-24

 Avis juridique important|21996D0724(01)Decision No 1/96 of the EC-San Marino Cooperation Committee of 20 June 1996 amending Decision No 1/93 adopting the procedures for making available to the San Marino Exchequer the import duties collected by the Community on behalf of the Republic of San Marino Official Journal L 184 , 24/07/1996 P. 0035 - 0036DECISION No 1/96 OF THE EC-SAN MARINO COOPERATION COMMITTEE of 20 June 1996 amending Decision No 1/93 adopting the procedures for making available to the San Marino Exchequer the import duties collected by the Community on behalf of the Republic of San Marino (96/445/EC) THE COOPERATION COMMITTEE,Having regard to the Interim Agreement between the European Economic Community and the Republic of San Marino (1), and in particular Article 7 (3) thereof,Whereas Decision No 1/93 of the EEC-San Marino Cooperation Committee of 27 July 1993 adopting the procedures for making available to the San Marino Exchequer the import duties collected by the Community on behalf of the Republic of San Marino (2) introduced a procedure for establishing, controlling and making available to the authorities of San Marino the import duties collected on goods bound there;Whereas arrangements should be laid down for establishing the import duties paid on products or goods for which a customs debt is incurred under the inward processing procedure (suspension system) referred to in Articles 114 to 129 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community customs code (3) or the temporary importation procedure referred to in Articles 137 to 144 of that Regulation,HAS DECIDED AS FOLLOWS:Article 1 Decision No 1/93 is hereby amended as follows:1. Article 1 (b) shall be replaced by the following:'(b) only those duties recorded by the customs offices referred to in the Annex to the Agreement shall be entered in the abovementioned accounts. Without prejudice to Article 1a, these duties shall be entered in the accounts only if copy No 5 of the T2 SM document or the copy of the T2 L SM document proving that the goods have arrived in San Marino has been stamped by the customs authorities of the Republic of San Marino and duly presented to the customs office which issued it;`2. The following Article shall be inserted:'Article 1aWhere the inward processing procedure referred to in Articles 114 to 129 of Regulation (EEC) No 2913/92 or the temporary importation procedure referred to in Articles 137 to 144 of that Regulation is used, the customs offices referred to in the Annex to the Agreement shall enter the duties established in the accounts referred to in Article 1 (a) when:(a) following the inward processing procedure (suspension system), copy No 5 of the T2 SM document or the copy of the T2 L SM document issued for that purpose showing the amount of compensating products or goods in the unaltered state disposed of on the territory of San Marino has been stamped by the customs authorities of the Republic of San Marino and duly presented to the customs office which issued it;(b) following discharge of the temporary importation procedure, a certified copy of the customs document on the basis of which the import goods were placed under the procedure, proving the use of the goods on the territory of San Marino, has been stamped by the customs authorities of the Republic of San Marino and duly presented to the customs office which authorized the customs procedure with economic impact in question.`Article 2 This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 20 June 1996.For the Cooperation CommitteeThe ChairmanS. ABOU(1) OJ No L 359, 9. 12. 1992, p. 14.(2) OJ No L 208, 19. 8. 1993, p. 38.(3) OJ No L 302, 19. 10. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.